Citation Nr: 0512806	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.   

Service connection is in effect for diabetes mellitus 
associated with Agent Orange exposure, currently rated as 20 
percent disabling; and residuals of fragment wound to the 
left cheek, rated as  noncompensably disabling;

During the course of the current appeal, the veteran has 
raised other issues.  He has communicated through writing and 
testimony that these are not part of the current appellate 
review. 

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in March 2005; a transcript of that 
hearing is of record.

The issue of service connection for hepatitis-C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue of PTSD at this time.

2.  The evidence reflects that the veteran was exposed to 
combat. 

3.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder to include PTSD 
which is a result of his active military service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below with regard to PTSD.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran had active service from April 1969 to April 1971.  
His separation documents reflect that the veteran was 
primarily a light weapons infantryman.  He has otherwise 
indicated that part of the time incountry, he worked in mail 
distribution.  For his almost a year in Vietnam, he was 
awarded many decorations including the Vietnam Service Medal 
with two Bronze Stars, the Combat Infantryman Badge, the 
Purple Heart and the Bronze Star Medal.

Very few service records are in the file (including a 201 
file).  However, the available clinical records show that he 
acquired a fragment wound in his molar area as a result of an 
enemy assault with fragmentation grenade while serving in 
combat in the Quang Ngai Valley in February 1970. 

During clinical evaluations and therapy groups, the record 
reflects that the veteran has spoken of being involved in 
firefights, mortar attacks and shellings while in Vietnam.  
Since service, he had not married, had remained isolated from 
others and had become less and less motivated to do anything.  
He has dreams about combat and a report in April 2002 showed 
that he had been treated for depression but he appeared to 
have elements of various mental health problems.  He had also 
had a stroke in 1980 or so that had impacted his memory.

The veteran says that he has been having psychiatric symptoms 
similar to PTSD since 1974 or so.  Clinical records for much 
of that time are not available.

Various VA evaluations have been inconclusive as to an early 
psychiatric diagnosis although he has been noted to have 
elements of depression, schizoaffective disorder and PTSD.  

VA clinical records from the late 1990's and early 2000's 
show elements of depression but primary diagnoses of PTSD.  
This diagnosis has been supported by extensive testing 
procedures, reports from which are in the file.  He has also 
shown diagnoses of schizoaffective disorder and depression 
with particular symptoms of anger.

In addition to the veteran's testimony at the hearing, he has 
submitted statements from family members as to his post-
service problems with depression and PTSD.  

His Global Assessment of Functioning (GAF) Score has ranged 
around 40 with occasional elevation to 60 or so.

The veteran has provided statements as to his recalled 
stressors.  It is noted that he had memory deficits due both 
to his mental health problems and his stroke.  There is no 
question but that the veteran is now severely disabled from a 
mental health standpoint.  His recollections are not always 
cogent or coherent, and his articulations are often not 
entirely lucid.  However, this is not remarkable, given his 
deteriorating faculties.  He cannot be held to an 
unreasonable standard for clarity when the basic question at 
hand is the nature and etiology of a pervasive mental 
illness.  His family has provided sad but candid appraisals 
of his deterioration since and apparently related to Vietnam 
service.

The fact that he has periodic difficulty in being entirely 
coherent is a part of his mental deterioration, and not 
necessarily ascribable to erroneous reminiscences or even 
necessarily reflective of inaccurate particulars.  

On the other hand, that does not mean that he has not been 
able to provide considerable credible information, 
particularly since much of it is now independently 
corroborated by family members.  However, in his case, his 
documented participation in combat lends credibility to these 
statements, and in fact, certain stressors may be stipulated.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experience, have been both 
entirely consistent and credible.  His combat awards 
including the CIB, Purple Heart, etc., and the circumstances 
of his service, are, in retrospect, seen by the Board as 
entirely capable of corroborating his assertions in that 
regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's service.  

The Board appreciates the efforts made on the parts of family 
to corroborate his behavior in and since service.  And the 
veteran has been quite candid, including in his testimony.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was consistent with 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD.  A review of the 
clinical data associated with his treatment reflects that his 
symptoms are almost entirely related to his alleged service 
experiences.  It is acknowledged that the evidentiary record 
in this case is not as solid as one might wish, but there is 
nothing to indicate that there is anything else of record 
which would make the data any more convincing or persuasive.  
And what information is in the file is reasonably supportive 
of the veteran's allegations, without significant evidence to 
the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  The Board finds that the evidence is in relative 
equipoise, and concludes that the veteran's acquired 
psychiatric disorder, most prevalently diagnosed as PTSD, is 
reasonably the result of his service, and service connection 
is in order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49.

 
ORDER

Service connection for PTSD is granted.


REMAND

Some clinical records in the file diagnose the veteran as 
having hepatitis-C.  Other records indicate that there is 
insufficient evidence to document such a diagnosis although 
he is being treated on an ongoing basis for such.

The veteran himself has indicated that he has no idea where 
he acquired hepatitis-C although he hypothesizes that maybe 
it was due to the filthy water in Vietnam.  And there is no 
medical opinion of record in that regard.  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

There has been a suggestion that the hepatitis may be 
associated with his diabetes and/or exposure to dioxins.  The 
RO has not addressed that possibility.

In any event, the Board finds that additional development is 
required with regard to this issue.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran knows of any 
other documentation as to care for 
hepatitis-C, he should obtain such data, 
and if necessary, the RO should assist 
him in that regard.  Up-to-date VA 
records with regard to hepatitis-C should 
also be added to the claims file.

2.  The case should then be submitted to 
a VA physician with expertise in blood 
disorders to respond to the following(a) 
does the veteran have hepatitis, C or any 
other form; (b) what is the likely 
duration and likely etiology of the 
veteran's hepatitis; (c) is there a 
relationship between the veteran's 
service-connected diabetes mellitus and 
or exposure to Agent Orange and his 
hepatitis-C.  The opinions should be 
documented and annotated to the evidence 
in the file.  The claims file and a copy 
of this remand should be made available 
to the examiner prior to assessing the 
issue.

3.  The case should then be reviewed by 
the RO, ensuring that all VCAA and other 
due process elements have been fulfilled.  

If the decision remains unsatisfactory to 
the veteran, a SSOC should be issued, and 
the veteran and his representative should 
be given an opportunity to respond.  

The case should then be returned to the 
Board for further appellate review on 
this issue.  The veteran need do nothing 
further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


